PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mansoor Alicherry
Application No. 15/084,378
Filed: March 29, 2016
For: COMPUTER IMPLEMENTED METHOD FOR PARTNER PIXELLING FOR USER IDENTIFICATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the renewed petition, filed April 14, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a). 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

The petition is GRANTED.

This application became abandoned for a failure to respond timely to the final Office action, mailed June 30, 2020.  A Notice of Abandonment was mailed on January 13, 2021.  On September 24, 2021 a petition under 37 CFR 1.137(a) was filed; however, the petition was dismissed in a decision mailed February 23, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuation application under 37 CFR 1.53(b); (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.
  
This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 17/448,856 filed September 24, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058. 


/Angela Walker/	
Angela Walker
Paralegal Specialist
Office of Petitions


cc:	David P. Cooper
	520 S.W. Yamhill, Ste. 300
	Portland, OR 97204